FOLLETT, J.
I dissent, on the ground that the evidence conclusively shows that the defendant was insolvent when this action was begun, and was insolvent at the time of the trial. The judgments which were obtained against the defendant have been satisfied by giving the notes of the corporation, indorsed by individuals. The land owned by the defendant is shown to be of little value, and is incumbered by a mortgage on which there is at least due $31,000. The amount of the taxes unpaid on this land is not definitely disclosed, but the last annual report put in evidence, and dated January 29, 1897, states “that the unpaid taxes on said lands do not exceed $5,000,” and there is no evidence that these taxes had been paid or reduced at the date of the trial. There is no evidence that the defendant has any property except this land, incumbered by the mortgage and the taxes, which, from the evidence, is not worth the amount of the incumbrances. The judgment should be reversed, and a new trial granted, with costs to the appellant to abide the event.